The motion to reargue is granted and upon reargument the order of the Appellate Division, First Department, filed January 10, 1989 [146 AD2d 472], which reversed an order of the motion court, granted summary judgment to the defendant and denied plaintiff leave to amend the complaint, is vacated and the appeal held in abeyance. The matter is remanded to the motion court in order that plaintiff may make an application for relief based on newly discovered evidence.
Such application is to be made within 45 days after the entry of this order. This order is not to be construed to mean that this court is taking a position on the merits of such application. Concur — Kupferman, J. P., Sullivan, Kassal, Ellerin and Smith, JJ.